Citation Nr: 0533804	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Symptomatology attributable to the veteran's PTSD currently 
results in no more than occupational and social impairment 
with reduced reliability and productivity due to a tense and 
anxious affect, memory impairment, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 50 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, letters, including one sent in 
September 2002, noted the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether the veteran or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notices of record have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board notes that 
VCAA notice was provided prior to the initial AOJ 
adjudication of this appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as VA treatment 
records, are associated with the claims file.  The veteran 
has undergone VA examinations that have assessed the severity 
of his PTSD.  The veteran has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide the appeal.  Therefore, 
the Board finds that all relevant, obtainable evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for PTSD in 
September 1998 and was assigned a 30 percent disability 
rating that has remained in effect since that time.  The 
veteran's claim for an increased rating for PTSD was received 
in August 2002.

At a November 2002 VA PTSD examination, the veteran stated 
that he had been married for 32 years and had four children 
and four grandchildren.  The veteran stated that he was a 
maintenance worker for the post office.  He had no hobbies 
and had given up fishing and hunting.  The veteran would wake 
up often at night and "check around the place."  He slept 
with a gun and often had flashbacks, even during the day.  
The veteran indicated that he had troubles staying focused at 
work.  He got depressed and sometimes cried; he had 
considered suicide in the past but had changed his mind 
because of the kids.  Examination revealed that the veteran 
had difficulty in organizing and expressing his thoughts.  
His affect was tense and anxious.  Intellect was average, 
memory and judgment were fair, and his insight was 
"little."  The impression was chronic PTSD.  The GAF was 
65.

In an August 2003 statement, the veteran's wife noted that 
the veteran would withdraw when pressured at work.  Social 
impairment, according to the letter, had reached the point to 
where the couple had no friends.  The veteran's wife 
essentially indicated that she never knew what the veteran's 
state of mind would be on social outings.  The veteran would 
often speak with a flattened affect and would respond with a 
"monotone answer" if and when he did answer.  The veteran's 
wife went on to indicate that the veteran would still hear 
and see things related to his Vietnam experiences such as 
"hearing" explosions and "seeing" tracer rounds.  She also 
noted that the veteran's personal grooming and hygiene were 
not satisfactory.

At a February 2004 VA PTSD examination, the veteran reported 
daily problems with flashbacks, sleeping, mood swings, 
irritability, and forgetfulness.  He stated that he saw a 
doctor about once a year for his PTSD.  His current 
medications included 20 mg of Paxil daily.  The veteran 
remarked that he was working at the Post Office and had been 
for the prior 16 years.  He stated that he had missed about 
two months of work in the past year due to emotional 
problems.  The veteran stated that he was married and had 
regular contact with his four children.  The veteran attended 
church regularly but had few other leisure time activities.  
He had a "short fuse" but tended to isolate himself rather 
than get into fights or threaten people.  The veteran was 
irritable during the examination but his answers were 
logical, relevant, and coherent.  The veteran stated that he 
thought he had had delusions and had heard his name called 
when nobody was around.  He had homicidal thoughts but no 
plan to hurt anyone.  The veteran had some problems with 
memory but could give concrete interpretations to proverbs.  
The examiner assessed the veteran with moderately severe 
PTSD.  The GAF was 55.

The veteran has been assigned a 30 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

After reviewing the record, and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's PTSD more 
nearly approximates the criteria for a 50 percent rating.  
The Board notes that the veteran's Global Assessment of 
Functioning (GAF) has gone from 65 in November 2002 to 55 on 
the February 2004 VA examination.  Further, the other 
evidence of record suggests that the veteran has difficulty 
in establishing and maintaining social relationships.  In 
this regard, the Board notes that the veteran has no hobbies 
or activities and the veteran's wife has indicated that the 
couple have no friends.  While there does not appear to be 
evidence of impairment of judgment or impairment in the 
ability to abstract, there have been showings of a tense and 
anxious affect, memory impairment, little insight, and 
disturbances of motivation and mood, and the Board views the 
record as a whole as leading to the conclusion that the 
veteran's disability picture attributable to his PTSD more 
nearly approximates the criteria for a 50 percent rating, and 
entitlement to such a rating is therefore warranted.  38 
C.F.R. § 4.7.

The preponderance of the evidence, however, is against a 
finding that the criteria for the next higher rating of 70 
percent have been met.  Although relationships with outsiders 
are lacking, the veteran has been able to maintain a marriage 
of more than 30 years duration.  He has contact with his 
children and grandchildren.  The veteran's PTSD has not been 
characterized by symptomatology that includes such severe 
manifestations as: obsessional rituals that interfere with 
normal activities; illogical, obscure or irrelevant speech; 
and near continuous panic or depression affecting his ability 
to act independently or appropriately, and there is no 
suggestion that there is a problem with impulse control.  
Further, the Board notes that the veteran's GAF of 55 is 
indicative of only moderate symptoms reflecting only moderate 
difficulty in social and occupational functioning.

In the Board's opinion, the veteran's PTSD is simply not 
manifested to a degree to warrant a schedular evaluation in 
excess of 50 percent under the Schedule for Rating 
Disabilities.  Moreover, there is not a state of equipoise of 
the positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 50 percent 
at this time.  38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his PTSD, 
alone, has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

A 50 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


